                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

BONITA S.,                                 *
                                           *
           Plaintiff,                      *
                                           *                  Civil No. TMD 17-3348
           v.                              *
                                           *
                                           *
NANCY A. BERRYHILL,                        *
Acting Commissioner of Social Security,    *
                                           *
           Defendant.  1                   *
                                     ************

                  MEMORANDUM OPINION GRANTING PLAINTIFF’S
                     ALTERNATIVE MOTION FOR REMAND

       Plaintiff Bonita S. seeks judicial review under 42 U.S.C. §§ 405(g) and 1383(c)(3) of a

final decision of the Commissioner of Social Security (“Defendant” or the “Commissioner”)

denying her applications for disability insurance benefits and Supplemental Security Income

under Titles II and XVI of the Social Security Act. Before the Court are Plaintiff’s Motion for

Summary Judgment and alternative motion for remand (ECF No. 14) and Defendant’s Motion

for Summary Judgment (ECF No. 15).2 Plaintiff contends that the administrative record does not

contain substantial evidence to support the Commissioner’s decision that she is not disabled. No




1
 On April 17, 2018, Nancy A. Berryhill became the Acting Commissioner of Social Security.
See 5 U.S.C. § 3346(a)(2); Patterson v. Berryhill, No. 2:18-cv-00193-DWA, slip op. at 2 (W.D.
Pa. June 14, 2018).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
hearing is necessary. L.R. 105.6. For the reasons that follow, Plaintiff’s alternative motion for

remand (ECF No. 14) is GRANTED.

                                                 I

                                          Background

       On July 6, 2017, Administrative Law Judge (“ALJ”) Francine L. Applewhite held a

hearing in Washington, D.C., where Plaintiff and a vocational expert (“VE”) testified. R. at 33-

64. The ALJ thereafter found on July 19, 2017, that Plaintiff was not disabled from her alleged

onset date of disability of March 1, 2015, through the date of the ALJ’s decision. R. at 7-25. In

so finding, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) “to perform

light work as defined in 20 CFR 404.1567(b) and 416.967(b) except occasional climbing of

ladders, ropes, scaffolds, stairs, or ramps, stooping, crouching, crawling, or kneeling.” R. at 15.

In light of this RFC and the VE’s testimony, the ALJ determined that Plaintiff could perform her

past relevant work as a medical receptionist, admissions clerk, and appointments clerk. R. at 19-

20. The ALJ thus found that Plaintiff was not disabled from March 1, 2015, through July 19,

2017. R. at 20.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on

November 11, 2017, a complaint in this Court seeking review of the Commissioner’s decision.

Upon the parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.




                                                2
                                                  II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.           42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).




                                                  3
       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1521(a), 416.920(c), 416.921(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).     The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1521(b), 416.921(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1521(b)(1)-(6), 416.921(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”                 20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.            Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is



                                                  5
supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed her RFC contrary to Social Security

Ruling4 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 7-10,



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                6
ECF No. 14-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of her ability to perform the physical and mental demands of work. Id. at 9-10. In

particular, she contends that the ALJ failed to evaluate properly pertinent evidence and the

opinions of Dr. Dhir, the consultative psychological examiner. Id. at 10. Plaintiff also maintains

that the ALJ erroneously evaluated her subjective complaints. Id. at 3-7. For the reasons

discussed below, the Court remands this case for further proceedings.

       SSR 96-8p explains how adjudicators should assess RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform



                                                7
them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       Plaintiff asserts that the ALJ

       failed to recognize the number of [multiple sclerosis] exacerbations, failed to
       consider that [her] symptoms had progressed, as she had had only one
       exacerbation in 2014, and failed to explain, in light of the testimony of the
       vocational expert that only one to two absences per month would be tolerated, but
       not in successive months, how an individual with the same number of multiple
       sclerosis exacerbations as [she] would be capable of performing [her] past-
       relevant work or any other substantial gainful activity.

Pl.’s Mem. Supp. Mot. Summ. J. 10, ECF No. 14-1 (citation omitted); see R. at 62. Given the

frequency and duration of her hospitalizations (Pl.’s Mem. Supp. Mot. Summ. J. 10, ECF No.

14-1), “it is unclear from the record how [Plaintiff] would be able to sustain employment,

without having excessive absenteeism that would likely result in [her] termination.” Payne v.

Comm’r, Soc. Sec. Admin., Civil No. SAG-14-1015, 2015 WL 412923, at *1 (D. Md. Jan. 29,

2015). An ALJ’s failure to build an accurate and logical bridge from the evidence to her

conclusion constitutes reversible error. Lewis v. Berryhill, 858 F.3d 858, 868 (4th Cir. 2017).

Remand under the fourth sentence of 42 U.S.C. § 405(g) thus is appropriate for the ALJ to build

an accurate and logical bridge from the evidence to her conclusion. See Monroe, 826 F.3d at

189.

       Moreover, according to the VE, an individual could not maintain employment with a

10% reduction in productivity. R. at 62. The ALJ, however, failed to explain how, despite

Plaintiff’s impairments, she could be productive or remain on task for more than 90% of an



                                               8
eight-hour workday. See Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017) (remanding

because, inter alia, ALJ did not build accurate and logical bridge between claimant’s moderate

difficulties in various functional areas and ALJ’s finding that claimant would not be off task

more than 10% of workday); Ashcraft v. Colvin, No. 3:13-cv-00417-RLV-DCK, 2015 WL

9304561, at *11 (W.D.N.C. Dec. 21, 2015) (remanding under fourth sentence of 42 U.S.C.

§ 405(g) because court was unable to review meaningfully ALJ’s decision that failed to explain

exclusion from RFC assessment an additional limitation of being 20% off task that VE testified

would preclude employment).        Because the ALJ’s “analysis is incomplete and precludes

meaningful review,” remand under the fourth sentence of 42 U.S.C. § 405(g) is appropriate.

Monroe, 826 F.3d at 191.

       Plaintiff further contends that the ALJ erred in evaluating her subjective complaints.

Pl.’s Mem. Supp. Mot. Summ. J. 3-7, ECF No. 14-1. The ALJ found that Plaintiff’s activities of

daily living were inconsistent with her claim of disability, noting that she took care of her minor

child, volunteered at her friend’s boutique, exercised with Zumba, and performed basic

household chores without significant assistance from others. R. at 18-19. According to the ALJ,

“[t]his evidence tends to show some work-related functionality.” R. at 19. When considering a

claimant’s credibility, however, “[a]n ALJ may not consider the type of activities a claimant can

perform without also considering the extent to which she can perform them.”              Woods v.

Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (citing Brown v. Comm’r Soc. Sec. Admin., 873 F.3d

251, 263 (4th Cir. 2017)). In this regard, disability claimants “should not be penalized for

attempting to lead normal lives in the face of their limitations.” Lewis, 858 F.3d at 868 n.3

(quoting Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)). But see Johnson, 434 F.3d at

658; Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986) (per curiam).               “[W]orking



                                                9
sporadically or performing household chores are [sic] not inconsistent with being unable to

engage in substantial gainful activity.” Engstrand v. Colvin, 788 F.3d 655, 661 (7th Cir. 2015);

see Krauser v. Astrue, 638 F.3d 1324, 1333 (10th Cir. 2011) (“As for watching television, that is

hardly inconsistent with [the claimant’s] allegations of pain and related concentration problems.”

(citing Hamlin v. Barnhart, 365 F.3d 1208, 1221 (10th Cir. 2004))). In short, on remand, the

ALJ should explain, in light of the foregoing, how Plaintiff’s activities show that she can persist

through an eight-hour workday. See Brown, 873 F.3d at 263.

       Because the inadequacy of the ALJ’s analysis frustrates meaningful review, remand

under the fourth sentence of 42 U.S.C. § 405(g) is warranted. See Monroe, 826 F.3d at 189.

Because remand is granted on other grounds, the Court does not address Plaintiff’s remaining

arguments. See Testamark v. Berryhill, 736 F. App’x 395, 399 n.2 (4th Cir. 2018) (per curiam).

In any event, the ALJ also should address these other deficiencies identified by Plaintiff. See

Roxin v. Comm’r, Soc. Sec. Admin., Civil No. SAG-14-2311, 2015 WL 3616889, at *4 (D. Md.

June 5, 2015); Lawson v. Comm’r, Soc. Sec. Admin., Civil No. SAG-14-2202, 2015 WL 660827,

at *1-2 (D. Md. Feb. 13, 2015).




                                                10
                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 15)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 14) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 14) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: February 15, 2019                                            /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                11
